Exhibit 10.1

 

ARAMARK 2001 EQUITY INCENTIVE PLAN

 

RULES AND PROCEDURES

RESTRICTED STOCK UNITS UNDER

THE MANAGEMENT STOCK PURCHASE PROGRAM

 

These Rules and Procedures form a part of the MSPP Restricted Stock Unit Award
(the “Award”) to which this Exhibit “A” is attached.

 

1. Grant of RSUs. The Company hereby grants the number of Bonus restricted stock
units (“RSUs”) and Matching RSUs listed on the attached grant certificate to the
Participant, on the terms and conditions hereinafter set forth. This grant is
made pursuant to the terms of the ARAMARK 2001 Equity Incentive Plan (the
“Plan”), which Plan, as amended from time to time, is incorporated herein by
reference and made a part of these Rules and Procedures. Each RSU represents the
unfunded, unsecured right of the Participant to receive a share of Class A or
Class B common stock, par value $0.01 per share, (as specified below) of the
Company (each a “Share”), on the dates specified herein. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

 

2. Payment of Shares.

 

(a) The Company shall, subject to the remainder of these Rules and Procedures,
transfer to the Participant a number of shares of Class A Common Stock, par
value $0.01 per share, of the Company equal to the number of RSUs granted to the
Participant under this Award at such times as are set forth on the attached
grant certificate under “Date of Transfer” (in whole Shares only with the
Participant receiving a cash payment equal to the Fair Market Value of any
fractional Share on or about the transfer date). For purposes of these Rules and
Procedures, the Fair Market Value of any Share shall equal the Fair Market Value
of a share of Class B common stock, par value $0.01 per share, of the Company.

 

(b) Notwithstanding Section 2(a) of these Rules and Procedures,

 

(i) if the Participant’s employment with the Company and its Affiliates
terminates due to death or Disability, the Company shall transfer to the
Participant, as soon as practicable following such termination, a number of
Shares equal to the aggregate number of outstanding RSUs granted to the
Participant under this Award. For purposes of these Rules and Procedures,
“Disability” shall mean “disability” as defined (i) in any employment, severance
or post-employment non-competition agreement then in effect between the
Participant and the Company or any Affiliate or (ii) if not defined therein, or
if there shall be no such agreement, as defined in the Company’s long-term
disability plan as in effect from time to time, or (iii) if there shall be no
plan, the inability of the Participant to perform in all material respects his
or her duties and responsibilities to the Company or any Affiliate for a period
of six (6) consecutive months or for an aggregate of nine (9) months in any
twenty-four (24) consecutive month period by reason of a physical or mental
incapacity. The determination of the existence of Disability shall be made by
the Committee in good faith, which determination shall be conclusive for
purposes of this Award.



--------------------------------------------------------------------------------

(ii) if the Participant’s employment with the Company and its Affiliates
terminates due to Retirement, the Company shall transfer to the Participant, as
soon as practicable following such termination, a number of Shares equal to
(A) all outstanding Bonus RSUs; (B) all outstanding vested Matching RSUs; and
(C) if less than 100% of the Matching RSUs are transferred to the Participant
pursuant to (B) above, an additional number of RSUs equal to the number of
Matching RSUs that will vest on the next date of vesting multiplied by a
fraction, the numerator of which is the number of days that the Participant was
employed by the Company since the prior date of vesting (or if a date of vesting
has not yet occurred, the date of grant), and the denominator of which is 365.
All Matching RSUs not described in (B) or (C) above shall be forfeited and
immediately cancelled. For purposes of these Rules and Procedures, “Retirement”
shall mean the termination of a Participant’s employment with the Company and
all of its Affiliated Companies, if at the time of such termination of
employment the Participant has attained age 60; provided that, where such
termination of employment is due to a voluntary resignation by the Participant,
such termination occurs upon at least 90 days prior written notice to the
Committee or the Human Resources Services Department of such termination;

 

(iii) if the Participant’s employment with the Company and its Affiliates
terminates for any other reason, the Company shall transfer to the Participant,
as soon as practicable following such termination; a number of Shares equal to
(A) all outstanding Bonus RSUs; and (B) all outstanding vested Matching RSUs.
All Matching RSUs not described in (B) above shall be forfeited.

 

In each of the foregoing instances described in this Section 2(b), upon the
transfer of Shares to the Participant, in lieu of a fractional Share, the
Participant shall receive a cash payment equal to the Fair Market Value of such
fractional share on or about the transfer date.

 

Notwithstanding anything in the Plan or in these Rules and Procedures to the
contrary, if the Participant is a “Specified Employee” (as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”)), transfers of Shares pursuant to Section 2(b)(ii) or 2(b)(iii) will not
be made before the date that is six months after the Participant’s termination
of employment with the Company and its Affiliates. Furthermore, notwithstanding
anything in the Plan or in these Rules and Procedures to the contrary, if the
Participant is a Specified Employee, such Participant’s employment with the
Company terminates due to Disability and such Participant’s disability does not
qualify as a disability under Section 409A(a)(2)(C) of the Code, transfers of
Shares pursuant to Section 2(b)(i) will not be made before the date that is
(i) six months after the Participant’s termination of employment with the
Company and its Affiliates or, (ii) if earlier, the Participant’s death.

 

(c) In the event of a Change in Control, Shares equal to all outstanding RSUs
hereunder shall be distributed to the Participant upon the Change in Control;
provided that the Committee may determine that, in lieu of Shares and/or
fractional Shares, the Participant shall receive a cash payment equal to the
fair market value of such Shares (or fractional Shares, as the case may be) on
such date. For purposes of these Rules and Procedures, a “Change in Control”
shall mean the occurrence of any of the following events:

 

2



--------------------------------------------------------------------------------

(i) any Person (other than (A) a Person holding securities representing 10% or
more of the combined voting power of the Company’s outstanding securities as of
the date that the Company completed its initial public offering of its class B
common stock (a “Pre-Existing Shareholder”) or a transferee of a Pre-Existing
Shareholder receiving securities of the Company by reason of death of the
Pre-Existing Shareholder pursuant to the terms of a will or trust or through
intestacy, (B) the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or (C) any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of shares of the Company), becomes the
Beneficial Owner, directly or indirectly, of securities of the Company,
representing (I) 20% or more of the combined voting power of the Company’s
then-outstanding securities and (II) more of the combined voting power of the
Company’s then-outstanding securities than the Pre-Existing Shareholders in the
aggregate.

 

(ii) during any period of twenty-four consecutive months individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director nominated by any Person (other than the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control under (i), (iii) or (iv) of this Section 2(c))
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

 

(iii) the consummation of any transaction or series of transactions resulting in
a merger or consolidation in which the Company is involved, other than a merger
or consolidation which would result in the shareholders of the Company
immediately prior thereto continuing to own (either by remaining outstanding or
by being converted into voting securities of the surviving entity), in the same
proportion as immediately prior to the transaction(s), more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation;

 

(iv) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

(v) any other transaction so denominated by the Board;

 

provided that if the definition of “Change in Control” set forth above would
result in any payments hereunder becoming subject to the additional income tax
imposed by Section 409A of the Code (“Section 409A”), then the definition above
shall be deemed modified to the extent necessary to satisfy the requirements of
Section 409A(a)(2)(A)(v) of the Code, and thus avoid the imposition of such
additional income tax, and such modified definition shall apply to the payments
hereunder that constitute deferred compensation under Section 409A.

 

(d) Upon each transfer of Shares in accordance with Sections 2(a), 2(b) or 2(c)
of these Rules and Procedures, RSUs with respect to which Shares have been
transferred

 

3



--------------------------------------------------------------------------------

hereunder shall be extinguished. Shares transferred in accordance with
Section 2(b) shall be Class B common stock, par value $0.01 par share, of the
Company. Shares transferred in accordance with Section 2(c) shall be Class A
Common Stock, par value $0.01 per share, of the Company.

 

3. Dividends. If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by
(b) the Fair Market Value of a Share on the payment date of such dividend. In
the case of any dividend declared on Shares that is payable in the form of
Shares, the number of RSUs granted to the Participant shall be increased by a
number equal to the product of (I) the aggregate number of RSUs that have been
held by the Participant through the related dividend record date, multiplied by
(II) the number of Shares (including any fraction thereof) payable as a dividend
on a Share. All additional RSUs granted pursuant to this Section 3 shall be
treated (and shall vest) as Bonus RSUs or Matching RSUs, respectively, depending
on the type of RSUs to which they were attributable and Shares shall be
transferred with respect to such additional RSUs at the same time as Shares are
transferred with respect to the Bonus and Matching RSUs to which such RSUs were
attributable.

 

4. Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any stock split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares (other than any dividends covered by
Section 3 above) or any transaction similar to the foregoing (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion and without
liability to any person, adjust any RSUs subject to this Award to reflect such
Adjustment Event in a manner consistent with the requirements of Section 409A of
the Code in order to avoid taxation thereunder.

 

5. Data Protection. By accepting this Award, the Participant consents to the
processing (including international transfer) of personal data as set out in
Exhibit A for the purposes specified therein and to any additional or different
processes required by applicable law, rule or regulation.

 

6. No Right to Continued Employment. Neither the Plan nor these Rules and
Procedures shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Plan or these Rules and Procedures, except as otherwise
expressly provided herein.

 

7. No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Committee or the Board has the power to amend
or terminate the Plan at any time and that the opportunity given to the
Participant to participate in the Plan is entirely at the discretion of the
Committee or the Board and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different

 

4



--------------------------------------------------------------------------------

terms). The Participant further acknowledges and accepts that such Participant’s
participation in the Plan is outside the terms of the Participant’s regular
contract of employment and is therefore not to be considered part of any normal
or expected compensation and that the termination of the Participant’s
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under these Rules and Procedures or the Plan that may arise as a
result of such termination of employment.

 

8. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the Company’s register of shareholders.

 

9. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of these Rules and Procedures shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.

 

10. Transferability. RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 10 shall be void and unenforceable against the Company or any
Affiliate.

 

11. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any issuance or transfer due under this Award or
under the Plan or from any compensation or other amount owing to the
Participant, applicable withholding taxes with respect to any issuance or
transfer under this Award or under the Plan and to take such action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. In addition, to the extent permitted by law, if the
Participant is an Affiliate of the Company or on the Insider List pursuant to
the Company’s Securities Trading Policy (including if the Participant is
temporarily put on the Insider List because he or she becomes aware of material
nonpublic information regarding the Company), the Participant may satisfy, in
whole or in part, his or her tax withholding liability incurred in connection
with any issuance or transfer under this Award by having the Company withhold
from the number of Shares otherwise issuable or transferable under this Award a
number of Shares with a Fair Market Value not in excess of the employer’s
statutory minimum tax withholding liability plus any fees incurred by the
Participant as a result of the issuance or transfer under this Award (which, for
the avoidance of doubt, may be rounded up to the nearest whole share).
Notwithstanding the foregoing, if the Participant’s employment with the Company
terminates prior to the issuance or transfer of all of the Shares under this
Award, the payment of any applicable withholding taxes with respect to any
further issuance or transfer of Shares under this Award or the Plan shall be
made solely through the withholding of Shares equal to the statutory minimum
withholding liability.

 

12. Subsequent Deferral. For purposes of Section 409A, all scheduled payments
hereunder shall be treated as separate payments. Subject to Section 2(c) of
these Rules and Procedures, each Participant may elect to defer the issuance or
transfer of any Shares pursuant to Section 2(a) of these Rules and Procedures
for an additional period of five or six

 

5



--------------------------------------------------------------------------------

years (in whole year increments); provided that in no event can any issuance or
transfer be deferred beyond the eighth anniversary of the date of grant of the
underlying RSUs. Each participant may make only one deferral election with
respect to each scheduled issuance or transfer of shares. A deferral election
must be made by delivering a notice of such an election in the form of Exhibit B
hereto, or such other form as the Company may distribute or make available to
the Participant from time to time, to the Company at least one year prior to the
scheduled transfer of the Shares with respect to which the election was made.
The Shares for which such issuance or transfer is so deferred shall remain RSUs
for the period for which issuance or transfer is deferred (such RSUs after the
applicable Date of Transfer, “Deferred RSUs”). Notwithstanding anything to the
contrary in these Rules and Procedures, but subject to Section 2(c) and 2(d), if
the Participant’s employment with the Company is terminated for any reason, the
Company shall transfer to the Participant, as soon as practicable following such
termination, a number of Shares equal to the aggregate number of Deferred RSUs
held by such Participant under this Award, provided, that upon the issuance or
transfer of such Shares to the Participant, in lieu of a fractional Share, the
Participant shall receive a cash payment equal to the Fair Market Value of such
fractional Share and provided further that if the Participant is a Specified
Employee, any transfer of the Shares pursuant to this Section 12 will not be
made before the date that is six months after the Participant’s termination of
employment with the Company and its Affiliates.

 

13. Affirmation of Non-Competition Agreement. Each Participant, by accepting
this Award, shall be deemed to have reaffirmed (and consented to be bound by),
and this Award shall serve as consideration for, all terms and conditions of any
agreement in effect between the Participant and the Company or an Affiliate in
respect of non-competition, confidentiality and/or trade secrets.

 

14. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THESE
RULES AND PROCEDURES SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

15. RSUs Subject to Plan. By accepting an RSU under this Award, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

16. Section 409A. Notwithstanding anything in these Rules and Procedures to the
contrary, any payments hereunder that would be subject to the additional income
tax imposed by Section 409A shall be deferred until the earliest date that such
payments may be made without the imposition of such tax.

 

 

6



--------------------------------------------------------------------------------

Exhibit A

 

DATA PROTECTION PROVISION

 

(a) By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant’s employer.

 

These data will include data:

 

  (i) already held in the Participant’s records such as the Participant’s name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

 

  (ii) collected upon the Participant accepting the rights granted under the
Plan (if applicable); and

 

  (iii) subsequently collected by the Company or any of its Affiliates and/or
agents in relation to the Participant’s continued participation in the Plan, for
example, data about shares offered or received, purchased or sold under the Plan
from time to time and other appropriate financial and other data about the
Participant and his or her participation in the Plan (e.g., the date on which
the shares were granted, termination of employment and the reasons of
termination of employment or retirement of the Participant).

 

(b) This consent is in addition to and does not affect any previous consent
provided by the Participant to the Company or its Affiliates.

 

(c) In particular, the Participant expressly consents to the transfer of
personal data about the Participant as described in paragraph (a) above by the
Company and its Affiliates and/or agents. Data may be transferred not only
within the country in which the Participant is based from time to time or within
the EU or the European Economic Area, but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

 

  (i) Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;

 

  (ii) regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;

 

7



--------------------------------------------------------------------------------

  (iii) actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;

 

  (iv) other third parties to whom the Company or its Affiliates and/or agents
may need to communicate/transfer the data in connection with the administration
of the Plan, under a duty of confidentiality to the Company and its Affiliates;
and

 

  (v) the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.

 

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA and Bermuda.

 

All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.

 

The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate or to be destroyed if the Participant wishes to
withdraw his or her consent. The Participant is entitled to all the other rights
provided for by applicable data protection law, including those detailed in any
applicable documentation or guidelines provided to the Participant by the
Company or its Affiliates in the past. More detailed information is available to
the Participant by contacting the appropriate local data protection officer in
the country in which the Participant is based from time to time. If the
Participant has a complaint regarding the manner in which personal information
relating to the Participant is dealt with, the Participant should contact the
appropriate local data protection officer referred to above.

 

(d) The processing (including transfer) of data described above is essential for
the administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

 

8